 DECISIONS OF NATIONAL LABOR RELATIONS BOARDInternational Association of Bridge, Structural andOrnamental Ironworkers, Local Union No. 769,AFL-CIO and Barboursville Bridge Co. Case9-CD-398March 4, 1982DECISION AND DETERMINATION OFDISPUTEBY CHAIRMAN VAN DE WATER ANDMEMBERS FANNING AND ZIMMERMANThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, follow-ing a charge filed by Barboursville Bridge Co.(herein called the Employer), alleging that Interna-tional Association of Bridge, Structural and Orna-mental Ironworkers, Local Union No. 769, AFL-CIO (herein called the Ironworkers), had violatedSection 8(b)(4)(D) of the Act by engaging in cer-tain proscribed activity with an object of forcingor requiring the Employer to assign certain workto its members rather than to the Employer's em-ployees who were performing the work, some ofwhom are members of the Laborers' District Coun-cil of Charleston, West Virginia, affiliated with theLaborers' International Union of North America,AFL-CIO (herein called the Laborers), some ofwhom are members of Carpenters Local Union 302of Huntington, West Virginia, United Brotherhoodof Carpenters and Joiners, AFL-CIO (herein calledthe Carpenters), and some of whom have no affili-ation with any labor organization.Pursuant to notice, a hearing was held beforeHearing Officer Bruce H. Meizlish on October 31,1981. All parties appeared and were afforded fullopportunity to be heard, to examine and cross-ex-amine witnesses, and to adduce evidence bearingon the issues.' Thereafter, the Employer filed abrief; that brief, and the positions of the parties asstated at the hearing, have been duly considered.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer'srulings made at the hearing and finds that they arefree from prejudicial error. They are hereby af-firmed.Upon the entire record in this proceeding, theBoard makes the following findings:I. THE BUSINESS OF THE EMPLOYERThe parties stipulated, and we find, that the Em-ployer, a West Virginia corporation with its princi-I Neither the Laborers nor the Carpenters entered an appearance as aparty at the hearing.260 NLRB No. 83pal place of business in Barboursville, West Virgin-ia, is engaged in the business of highway andbridge construction. During the past year, the Em-ployer purchased and received goods and materialsvalued in excess of $50,000 directly from pointsoutside the State of West Virginia. Accordingly,we find that the Employer is engaged in commercewithin the meaning of Section 2(6) and (7) of theAct and it will effectuate the purposes of the Actto assert jurisdiction herein.11. THE I.ABOR ORGANIZATIIONS INVOLVEDThe parties stipulated, and we find, that the Iron-workers, the Laborers, and the Carpenters arelabor organizations within the meaning of Section2(5) of the Act.II1. THE DISPUTEA. Background and Facts of the DisputeThe Employer is the general contractor, pursu-ant to a contract with the West Virginia Depart-ment of Highways, in the construction of steel-rein-forced concrete support columns which will sup-port a planned elevated approach highway to abridge across the Ohio River. The contract for theEmployer's portion of the East Huntington Bridgeproject was let about December 1980. The Em-ployer thereafter assigned its own employees, someof whom are members of the Laborers, some ofwhom are members of the Carpenters, and some ofwhom are not affiliated with any labor organiza-tion, to perform the work of setting and tying steelreinforcing rods and attendant excavation and con-crete work. Work began on the project about De-cember 1980.Between early September and September 17,1981, the Ironworkers business representative metwith the Employer's job superintendent and wastold that the Employer was not interested in usingand did not intend to use ironworkers on the pro-ject. From September 17 through September 25,1981, the Ironworkers picketed the Employer's job-site with signs which read as follows: "For thePublic Information. Barboursville Bridge Co. doesnot employ Ironworkers to perform ironwork onthis job." On the morning of September 18, therewere about 10-15 pickets at the gate to the jobsiteand, on September 22, there were about 15-20pickets at the gate to the jobsite. As a result of thepicketing, the Employer's employees did not crossthe picket line during the morning of September 18and on September 22. Prior to the picketing onSeptember 22, two ironworkers, who had beenworking on another job in the area, informed theEmployer's vice president that the Ironworkers620 IRONWORKERS, LOCAL UNION NO() 769wanted the work and that the Employer could getrid of the pickets if the union hall was called forironworkers. Also, on September 22, after an alter-cation at the picket line in which a picket punchedthe Employer's vice president, the Ironworkersbusiness representative approached the Employer'svice president and sought to resolve the dispute byhaving ironworkers employed to work with the re-inforcing steel. At the hearing, the Ironworkersbusiness representative testified that, had the Em-ployer employed ironworkers, there would nothave been picketing.On September 23, the Employer and the Iron-workers agreed to the entry of a state court injunc-tion order which, inter alia, limited the number ofpickets at the Employer's worksites and prohibitedblocking of the entrances or exits of the worksites.Since September 25, there has been no picketing ofthe Employer's jobsites by the Ironworkers, andthe Employer's employees have continued to per-form the disputed work.B. The Work in DisputeThe work in dispute involves the ironwork,more specifically the placement and binding to-gether of steel rods or mesh used as reinforcementin the construction of concrete support columns, atthe construction site at the East Huntington Bridgeproject in Huntington, West Virginia.C. The Contentions of the PartiesThe Ironworkers contends that its picketing wasfor informational purposes, that the Laborers andthe Carpenters have each disclaimed interest in thedisputed work, and that the disputed work shouldbe awarded to the Ironworkers because it tradition-ally falls within the Ironworkers jurisdiction andironworkers possess the requisite skills to performthe work.The Employer takes the position that there is nobasis for assigning the disputed work to the Iron-workers. It argues that it has no collective-bargain-ing agreement with the Ironworkers, or any otherlabor organization, that its assignment of the workwas in accord with its own past practice and thearea practice, and that it is more efficient and eco-nomical to have its employees perform the disputedwork.D. Applicability of the StatuteBefore the Board may proceed with a determina-tion of the dispute pursuant to Section 10(k) of theAct, it must be satisfied that there is reasonablecause to believe that Section 8(b)(4)(D) has beenviolated and that the parties have not agreed upona method for the voluntary adjustment of the dis-pute.Despite the fact that the Ironworkers picketsigns referred to "For the Public Information," therecord shows that the Ironworkers business repre-sentative has, prior to, during, and since the picket-ing, informed the Employer that it sought the dis-puted work for its members and has also, bothduring the picketing and at the hearing, indicatedthat the picketing was for that object. Accordingly,based upon all the evidence, we conclude thatthere is reasonable cause to believe that a violationof Section 8(b)(4)(D) has occurred.As noted above, the Ironworkers contends thatthe Laborers and the Carpenters have disclaimedan interest in the disputed work. Such disclaimersare ineffective, in the context of this case, to affectthe existence of a dispute inasmuch as neither labororganization is recognized or certified as the col-lective-bargaining representative of the Employer'semployees and the Employer's employees havecontinued to perform the disputed work. See SheetMetal Workers' International Association, Local 12,AFL-CIO (Builders Association of Eastern Ohio andWestern Pennsylvania), 203 NLRB 141, 142 (1973).Further, neither party contends, and the recordcontains no evidence showing, that there exists anyagreed-upon method for the voluntary adjustmentof the dispute.On the basis of the entire record, we concludethat there exists no agreed-upon method for volun-tary adjustment of the dispute within the meaningof Section 10(k) of the Act. Accordingly, we findthat this dispute is properly before the Board fordetermination.E. Merits of the DisputeSection 10(k) of the Act requires the Board tomake an affirmative award of disputed work aftergiving due consideration to various factors.2TheBoard has held that its determination in a jurisdic-tional dispute is an act of judgment based on com-monsense and experience reached by balancingthose factors involved in a particular case.31. Certification and/or collective-bargainingagreementsThe record shows that none of the labor organi-zations involved herein, or any other labor organi-zation, has been certified to represent any of theEmployer's employees. Nor does the Employer2 L R. B. v Radio & Television Broadcast Engineers Union. Local1212, International Brotherhood of Electrical Workers. AFL-CIO [Colum-hia Broadcasting Svstermn, 64 U.S 573 (1961):' Intiernational .4sociation of Machinists. LodRge V.o 1743 .4FL-CIO (J.4. Jlone Construction Companyc, 115 N.RB 1402 (1962).621 DECISIONS OF NATIONAL LABOR RELATIONS BOARDhave a collective-bargaining agreement with theIronworkers, the Laborers, the Carpenters, or anyother labor organization. The Employer has en-tered into what it refers to as participation agree-ments with the Laborers, the Carpenters, andLocal Union No. 132, International Union of Oper-ating Engineers, AFL-CIO (herein called the Op-erating Engineers). The agreements with the La-borers and the Operating Engineers obligate theEmployer to make payments into the fringe bene-fits funds of those labor organizations on behalf ofthose of its employees, respectively, who are mem-bers of those labor organizations. The agreementwith the Carpenters obligates the Employer toemploy members of the Carpenters on the EastHuntington Bridge project and on other jobs in-volving work covered by the geographical andwork jurisdiction of the Carpenters, and also obli-gates the Employer to pay certain wages andfringe benefits for those Carpenters members whichit employs. While the Laborers business managerand the Carpenters business agent both testifiedthat their respective unions do not make a jurisdic-tional claim to the disputed work, both acknowl-edged that their members have performed the dis-puted work in the area. It is, accordingly, clearfrom the record that the factors of certification andcontract are not determinative of the assignment ofthe disputed work herein.2. Company preference, past practice, and areapracticeThe Employer, at the hearing and in its brief, hasexpressed its preference that the disputed workcontinue to be performed by its own employees.While we do not afford controlling weight to thisfactor, we find that it tends to favor an award ofthe disputed work to the Employer's employeescurrently performing the work.Throughout the period since 1973, when theEmployer began operations as a highway andbridge construction contractor, the Employer'sconsistent practice has been to assign the same typeof work as the disputed work herein to its owncarpenter and laborer employees; the Employer hasnever assigned such work to ironworkers.While there is a conflict reflected in the recordas to the percentage of highway bridge construc-tion work performed in the three surroundingcounties by contractors who do utilize iron-workers, the record does reflect that the Employer,one of the largest highway bridge contractors inHuntington, West Virginia, is among approximatelyfour area contractors who utilize laborer and car-penter employees to perform the disputed work.Accordingly, in view of the above, we find thatcompany practice favors the continued assignmentof the disputed work to the Employer's employees.3. Relative skillsThe record indicates that both the Employer'semployees and the ironworkers possess the neces-sary skills to perform the work. While the Employ-er's employees, most of whom have worked for theEmployer for more than 1 year and one job, havenot qualified by way of an apprenticeship programsuch as that of the Ironworkers 3-year apprentice-ship program which is primarily on-the-job trainingwith some related training, the Employer's vicepresident testified that it takes a few months tobecome proficient at the work and that the Em-ployer does have some training requirements. Fur-ther, it is noted that there is no state certificationrequirement for the performance of such work al-though the reinforcing steel is inspected by statehighway department inspectors before the concreteis poured.4. Economy and efficiency of operationWilliam Turman, president of another bridge andhighway construction company in the area and alsoan advisor to the Employer, testified that contrac-tors such as himself and the Employer could notremain competitive using ironworkers to performsteel reinforcing work; he stated that by not em-ploying ironworkers, who seek costly on-the-joband fringe benefits, contractors such as himself andthe Employer can compete for many smaller jobs.The Employer's vice president also testified thatthe costs engendered on the jobs which the Em-ployer has performed generally have followed theoriginal estimates for the jobs.Finally, the record shows that the disputed workconstitutes only about 10 percent of the worktimeon the job and does not necessarily fill entire daysor occur consecutively. Thus it is more efficient forthe Employer to continue to utilize its own em-ployees performing a variety of job duties. This en-ables the Employer to maintain a more stable workforce.Accordingly, it appears that the factors of econ-omy and efficiency of operation favor the assign-ment of work to the Employer's employees.ConclusionUpon the record as a whole, and after full con-sideration of all relevant factors involved, we con-clude that employees of the Employer who arepresently performing the disputed work of placingand binding together steel reinforcing rods or meshin the construction of concrete support columns at622 IRONWORKERS. LOCAL UNION NO. 769the construction site at the East Huntington Bridgeproject in Huntington, West Virginia, are entitledto perform such work. We reach this conclusionrelying on the Employer's practice and preferenceand the economy and efficiency of the current as-signment. In making this determination, we areawarding the work in question to employees of theEmployer who have performed the disputed work,but not to any union of which they are membersor, in general, to the members of any such union.The present determination is limited to the particu-lar controversy which gave rise to this proceeding.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis ofthe foregoing findings and the entire record in thisproceeding, the National Labor Relations Boardmakes the following Determination of Dispute:1. Employees of the Employer who are currentlyperforming the disputed work are entitled to per-form the ironwork at the construction site at theEast Huntington Bridge project in Huntington,West Virginia.2. International Association of Bridge, Structuraland Ornamental Ironworkers, Local Union No.769, AFL-CIO, is not entitled by means proscribedby Section 8(b)(4)(D) of the Act to force or requireBarboursville Bridge Co. to assign the disputedwork to employees represented by that labor orga-nization.3. Within 10 days from the date of this Decisionand Determination of Dispute, International Asso-ciation of Bridge, Structural and Ornamental Iron-workers, Local Union No. 769, AFL-CIO, shallnotify the Regional Director for Region 9, in writ-ing, whether or not it will refrain from forcing orrequiring the Employer, by means proscribed bySection 8(b)(4)(D) of the Act, to assign the disput-ed work in a manner inconsistent with the abovedetermination.623